Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a Final office action on merit.  Claims 4, 17, and 25 are canceled. Claims 30-37 are new. Claims 1-4, 6-16, 18-24, 26-37, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019, and 7/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
This application discloses and claims only subject matter disclosed in prior application no 13/351,585, filed 1/17/12, now US 9,686,647, and application no 15/496,503, now US 1032126, filed 4/25/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-9, 12-20, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/075347, Shavit et al. (hereinafter Shavit).


As to claim 1, Shavit discloses a method comprising: 
determining, based on a plurality of wireless network coverage areas associated with a plurality of transceivers, a determined location for wireless network coverage (abstract, Fig 6B; page 3, lines 1-7; lines 21-31; page 5, line 19-pag 6, line 10; page 11, lines 24-28; page 23, lines 4-8, location indicating device determining location or location change 
after the determining the determined location, determining that at least one transceiver of the plurality of transceivers is available to move (Fig 6; page 2, lines 27- page 3, line 7; page 5, lines 12-15; page 7, lines 10-17; page 10, lines 1-10; page 13, lines 1-8; page 13, lines 1-8, each human operator as part of a node in a network may move and change location (e.g. available to move)); and 
causing the at least one transceiver of the plurality of transceivers to move to the determined location (page 13, lines 1-8, lines 16-17; page 13, line 31-page 14, line 5; page 22, line 24-32; page 23, line 26-29, have at least one node move to particular location needed).Note, an ordinary skill in the art would appreciate that since the human operator carries the transceiver and is part of dynamic mesh network, the transceiver’s movement (available to move) is determined based on human operator’s decision/desire or command from wireless network to move.
As to claim 2, Shavit discloses the method of claim 1, wherein the determined location comprises at least one of: a location for which there is insufficient wireless network coverage (page 5, lines 23-28, determining the location according to relative signal strength; page 11, lines 24-28); 

a location that would benefit from receiving wireless network coverage; a location outside coverage areas of the plurality of transceivers; a location lacking wireless network coverage; 
a location where a wireless signal has a strength below a threshold strength; or a location where bandwidth being used exceeds a threshold bandwidth (page 13, lines 1-8).As to claim 3, Shavit discloses the method of claim 1, further comprising: after the causing the at least one of transceiver to move to the determined location, causing provision of wireless network coverage (page 10, lines 1-10, dynamically reconfigure the mesh network as required).
4. (Canceled)As to claim 4, Shavit discloses the method of claim 1, wherein the determined location is associated with a network coverage area (page 13, line 31-page 14, line 5, move the location for increased coverage).As to claim 5, Shavit discloses the method of claim 1, wherein the determined location is different from a plurality of locations associated with the plurality of transceivers (page 6, 1-3; page 11, lines 24-28; page 16, lines 24-28; page 5, lines 26-28; with GPS, triangulation, and other position determining system, an ordinary skill in the art would 

As to claim 6, Shavit discloses the method of claim 1, wherein the determining the determined location comprises: determining a coverage area associated with the plurality of transceivers (page 4, lines 7-8; page 13, 1-6, signal strength received indicating the coverage area); and determining a location outside the coverage area (page 13, 1-6, signal strength below a threshold indicating out of the coverage area).As to claim 7, Shavit discloses the method of claim 1, wherein the determining the determined location comprises: 
determining, based on the plurality of wireless network coverage areas associated with the plurality of transceivers, a plurality of candidate locations (page 5, lines 19-28; page 11, lines 24-28; page 16, lines 24-28, locations being determined through triangulation according to the location of a plurality of other nodes); and determining, among a plurality of candidate locations, a location closest to one of the plurality of transceivers (page 5, 26-28; page 11, lines 24-32, relative signal strength indicates relative distance/locations among the nodes).As to claim 8, Shavit discloses the method of claim 1, wherein the determining that the at least one transceiver is available to move comprises determining that the at least one of the plurality of transceivers is not providing network access to any device (page 13, lines 1-8; page 22, lines 26-32).

As to claim 14, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 15-20, they are rejected with the same reason as set forth in claims 2-8, respectively.
As to claim 22, it recites a computer-readable medium storing instructions executed performing functions and features in claim 1 or 14. Rejection of claim 1 is therefore incorporated herein.
As to claims 23-28, they are rejected with the same reason as set forth in claims 2-7, respectively.
As to claim 9, Shavit discloses the method of claim 1, wherein the determining that the at least one transceiver is available to move is based on information from a user of a mobile unit associated with the at least one transceiver (page 2, lines 6-33; page 3, lines 12-18; page 7, lines 10-16; page 18, lines 29-33; page23 , lines 26-29, a human operator (e.g. user) carries the transceiver, whether the transceiver available to move depending on whether human operator decided to move or not).As to claim 12, Shavit discloses the method of claim 1, further comprising: prior to the causing the at least one transceiver to move to the determined location, sending a message indicating an incentive to move the at least one transceiver (page 13, lines 1-14, control message indicating increasing quality, resolution, e.g. incentive to move; page 19, lines 20-25, load balance).As to claim 13, Shavit discloses the method of claim 1, further comprising: after the transceiver to move to the determined location, storing information indicating that the at least one transceiver is unavailable to move (page 3, lines 1-5; page 4, line 1; page 10, lines 11-15; page 16, lines 14-19; page 18, 1-12, determining (temporary) stationary nodes (stored in a table) that are unavailable to move).As to claim 31, it is a system claim encompassed claim 1. Rejection in claim 1 is therefore incorporated herein.  Note Shavit also discloses a transceiver, of the plurality of transceivers, configured to provide wireless network coverage (abstract; page 8, lines 3-12; page 10, lines 1-20).

As to claim 32, it is rejected with the same reason as set forth in claim 2.
As to claim 33, it is rejected with the same reason as set forth in claim 3.
As to claim 34, it is rejected with the same reason as set forth in claim 5.
As to claim 35, it is rejected with the same reason as set forth in claim 6.
As to claim 36, it is rejected with the same reason as set forth in claim 7.

Claims 10-11, 21, 29-30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/075347, Shavit et al. (hereinafter Shavit) in view of US 9036509 B1, Addepalli et al. (hereinafter Addepalli).

As to claim 10, Shavit discloses the method of claim 1, but does not expressly teach wherein the determining that the at least one transceiver is available to move is based on schedule information. Addepalli, in the same or similar field of endeavor, further teaches determining that the at least one of the plurality of transceivers is available to move based on schedule information (col 32, lines 25-49, the transceiver being in a transceiver to move comprises sending directions associated with the determined location. Addepalli, in the same or similar field of endeavor, further teaches providing directions associated with the determined location through location navigation (col 5, lines 33-50; col 7, lines 49-59; col 8, lines 14-15; col 42, lines 38-51). consider Shavit and Addepalli’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Addepalli’s teachings on utilizing vehicle’s navigation system to provide direction to determined (designated) location.
As to claim 21, it is rejected with the same reason as set forth in claims 9 and 10.
As to claim 29, it is rejected with the same reason as set forth in claims 9 and 10.
As to claim 30, it is rejected with the same reason as set forth in claim 10.

As to claim 37, it is rejected with the same reason as set forth in claim 21.


Response to Arguments
6.	Applicant’s arguments have been fully considered but they are not persuasive. Applicant essentially argues that Shavit does not disclose or teach determining location based on a plurality of wireless network coverage areas associated with a plurality of transceivers.  In response, examiner would like to point out that Shavit does teach a mesh network with a plurality of nodes (both stationary and mobile ones), equipped with security operators.  Location of the node(s) within the network coverage (with measured signal strength) being determined by various of locationing methods including triangulation (see citation in merit rejection above). An ordinary skill in the art would understand and appreciate that triangulation is a well known locationing technique in wireless network to determine the location of any particular mobile transceiver based on the measured signals from other nodes in the wireless network.
As to determining at least one transceiver of the plurality of transceivers is available to move, Shavit discloses or teaches the mobile node may be moved according to the received data by the command and control center to dynamically reconfigure the mesh network as required (page 5, lines 13-15; page 10, lines 6-10; page 13, lines 4-8). 
As to claim 10, Shavit teaches the security operator equipped with a transceiver (node) being on a mobile vehicle, which may require regular maintenance.   The scheduled vehicle maintenance appointment taught by Addepalli will motivate an ordinary skill in the art to combine Addepalli’s teachings with Savit for enable or remind an security operator to move the vehicle for scheduled vehicle maintenance. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Note
8.	Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information


/QUN SHEN/
Primary Examiner, Art Unit 2661